Carroll, J.
The plaintiff brings this action to recover for a breach of contract of employment from March, 1920, to March, 1921. The declaration states that the plaintiff, in accordance with the contract, went to work “for defendant” on or about March 1, 1920, and that before the expiration of the year, about November 1, 1920, he was discharged.
Following a conversation between the plaintiff and the defendant Baker, manager of the defendant Baker Motor Sales Company, Inc., the plaintiff wrote to him, and received in reply a letter dated January 14, 1920, which stated: "We will be ready for you just as soon as you can arrange to come. We will try ■out the first year on the basis of allowing you $75.00 salary and 1% on all of your sales.” And if on January 1, 1921, the plaintiff’s sales exceeded a monthly average bf $8,000, he was to receive "a bonus of 5% on all such excess.” To this letter the plaintiff replied under date of January 20, 1920, asking if the bonus on all sales over $8,000 per month referred to his “own personal sales? Or all sales made in the territory which . . . [he is] operating in;” he mentioned a previous conversation between the parties, when he said that unless he could make “$7,000 this year it would be hardly worth . . . [his] while moving.” On January 27, 1920, the defendant answered: “The territory I should assign you for this year is a good one and I have no doubt you would produce $150,000 sales which would net you $7,500 — unless I am mistaken in your methods. You would have salesmen under you within 60 days and you would ,get 1% from their sales, also in fact from all sales from your section.” February 1, 1920, the plaintiff wrote the defendant saying he would make preparations “to be in Boston as near March 1st as possible.” February 5, 1920, the defendant replied by letter stating, "I am glad that you have decided to comb *188with us. We will assign you the best territory available, to wit: Chelsea, East Boston, Charlestown, and Revere.” At the close of the evidence the defendant requested the trial judge to rule “That as a matter of law there was no contract made between the plaintiff and the defendant, the Baker Motor Sales Company, Inc., for the period of one year, beginning March 1, 1920, and ending March 1, 1921.” The judge refused so to rule, and the defendant excepted. There was a verdict for the plaintiff and the judge reported the case to the full court.
It could not be ruled as matter of law that there was no contract between the plaintiff and the defendant for the period of one year from March 1, 1920. The defendant, by its managér, in the letter of January 14, 1920, replied to the letter of the plaintiff that he should be paid $75 per week and a commission, and expressly states, “We will try out the first year,” allowing the plaintiff $75 a week and one per cent commission on all sales.
While it appears that some of the details were to be settled, the fact that the plaintiff was to be hired for a period of a year was not questioned in the correspondence. The plaintiff in his letter of January 20, recalls the fact that unless he could make $7,000 “this year,” it would not be worth his while to move from Atlanta, Georgia, to Boston, and the defendant speaks of the territory to which the plaintiff was to be assigned for “this year.” There was evidence of a contract for a year’s employment, as shown by the correspondence, and the judge could not rule as requested by the defendant. Judgment is to be entered on the verdict.

So ordered.